DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.	Applicant has amended the claims to recite “the first structure of the displayed screen is in a lit format in which items on the displayed screen are listed in only one column which includes a list of channels or programs such that there are no other columns of content in the first structure”.  The Examiner notes that under a broadest reasonable interpretation, the Card prior art reference still reads on the claims as written and that the specification of the instant application fails to teach the added claim limitations.  A 112(a) rejection and an updated 103(a) rejection has been issued below.


Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Office Action entered 2/26/2021.  The Examiner notes that upon allowance of the instant application, the non-elected claims must be cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims to recite “the first structure of the displayed screen is in a lit format in which items on the displayed screen are listed in only one column which includes a list of channels or programs such that there are no other columns of content in the first structure”.  Applicant has stated support for these amendments reside in Figures 2, 4 and 10, as well as Paragraph 0052, 0055-0056 and 0107-0108.  Figure 2 shows multiple columns and does not indicate that an assist function is on, Figure 4 shows a channel and program list, that has two columns and also fail to indicate which assist mode is in operation and Figure 10 is a flow chart with no explicit indication that only one column and no other columns are displayed.  Paragraphs 0052, 0055-0056 and 0107-0108 also fail to explicitly restrict the user interface to only a single column and further fail to teach which mode of operation has been selected.
Dependent claims 2-6 are rejected based on their dependency to independent claim 1.
Referring to independent claims 7-8, see the rejection of independent claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Card, II et al. (U.S. Patent Application Publication 2018/0024845) in view of Kikinis et al. (U.S. Patent Application Publication 2002/0166122).
Referring to claim 1, Card discloses a display control unit (see receiver 1005 in Figure 10), in a case where an assist function for voice reading of a description displayed on a display of the information processing terminal (see Figure 10 and Paragraph 0128 for activating or deactivating option 1065, which turns the accessibility module (that includes the voice reading function) 1015 on or off and that the EPG is displayed on the television connected to the set-top box), displays a screen related to a predetermined description such that the displayed screen has a first structure (6-7pm column) different from that in a case where the assist function is off (see Figure 10 and Paragraph 0126 for when the accessibility module 1015 is turned on providing different text, colors and audio output, therefore when the accessibility module 1015 is turned off, those features will not be presented in a GUI and the Examiner further notes Paragraph 0131 for the activation of the accessibility module providing accessibility elements that are “different” in appearance), wherein the displayed screen having the first structure (6-7pm column) different from that in a case where the assist function is off is related to program content receivable by the information processing terminal over a network (Figure 10 and Paragraph 0126 and Paragraph 0128 for only changing the text, color and audio output assistance features when the assist function 1065 is activated, otherwise the different structure of the EPG is displayed without the assist functions in the EPG, wherein Paragraph 0125 teaches that the EPG includes program content that is receivable by the television receiver over network 140 in Figure 1)).
Card discloses that in the case where the assist function is on, the first structure of the displayed screen is in a list format in which items on the displayed screen are listed in only one column which includes a list of channels or programs such that there are no other columns of content in the first structure (Card discloses that when an assist function is on (e.g. text change) the EPG will display the text in the EPG to assist a visually impaired user.  Further, Card discloses that the structure of the EPG (when options are on or off) is in a list format in which items on the displayed screen are listed in only one column (6-7pm) which includes a list of programs or channels (see Figure 10 for the EPG having a column of programs under the 6-7PM time slot column and a column of channels under the channel column)). 
Card discloses that in the case where the assist function is off, the displayed screen has a second structure that is in a grid format in which items on the displayed screen are in a grid in a plurality of columns (Card discloses that when all of the assist functions are turned off (see Figure 10 for allowing the user to use none of the accessibility options) the same EPG is displayed and has a second structure when none of the text or color change options have been selected.  The EPG is in a standard grid format in which items on the displayed screen are in a grid in a plurality of columns (see Figure 10 for the EPG being in a grid format with multiple columns for channel and program times)).
Case discloses transmitting the modified user interface elements to a remote device, however Case in Paragraph 0133 teaches that optionally, the contextual accessibility element may be used to generate an accessible contextual element by the set top box.  However, Case fails to further teach if the accessible contextual element is displayed by the television connected to the set top and therefore fails to teach that the displayed screen…is presented on the display of the information processing terminal.
Kikinis discloses that assistance features in a user interface can be further displayed by the user interface presented to the user on a television connected to a set top box (see Paragraph 0037 and Figure 3A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the accessibility interface elements generated by the set-top box, as taught by Case, by displaying the accessibility elements on a television connect to a set top box, as taught by Kikinis, for the purpose of allowing viewers with poor vision to be better able to read the information displayed by the EPG (see Paragraph 0037 of Kikinis).  

	Referring to claim 2, Card discloses an acquisition unit that acquires program guide data, wherein the display control unit displays a screen of the program guide (see Paragraphs 0048-0049).

	Referring to claim 3, Card discloses that in a case where the assist function is on, the display control unit displays a screen of the program guide which includes a plurality of screens in different layers (see Figure 2 and Paragraphs 0061-0065 for displaying multiple layers of screens on device 205 and device 210 when the assist function is on), and in a case where the assist function is off, the display control unit displays a screen of the program guide which includes a one-layer screen (see Figure 10 for displaying a single layer screen 1010 when the audio output/accessibility option is off).

	Referring to claim 4, Card discloses that in a case where the assist function is on, the display control unit displays a screen of the program guide in a list format including a screen of a channel list and a screen of a list of program which is provided through a predetermined channel selected from the channel list (see Figure 2 and Paragraphs 0061-0065).
  
	Referring to claim 5, Card discloses that in a case where the assist function is off, the display control unit displays a screen of the program guide in a grid format in which one predetermined direction is defined as a channel direction, a direction orthogonal to the one predetermined direction is defined as a time direction, and programs are arranged at positions corresponding to time periods during which the respective programs are provided (see the Figure 10 for the Audio Output accessibility option being OFF and the EPG 1030 still displaying the program guide in the format claimed).

	Referring to claim 6, Card discloses a control unit that sets on or off of the assist function (see Figures 6 and 10), wherein the assist function is executed by a program that is different from a program by which a function of displaying the program guide is executed (see Figure 10 for the accessibility module program being executed by accessing option 1035, which presents a program different from the program that allows the user to select programs in the EPG window 1030).

	Referring to claims 7-8, see the rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 23, 2022